Exhibit 10.16



STOCK OPTION AGREEMENT
GLOBAL


ACUCELA INC. 2014 EQUITY INCENTIVE PLAN


You have been granted an Option by Acucela Inc. (the "Company") under the 2014
Equity Incentive Plan (the "Plan") to purchase Shares (the "Option"), subject to
the terms and conditions of the Plan, the Notice of Stock Option Grant (the
"Notice") and this Stock Option Agreement (the "Agreement"). Unless otherwise
defined in this Agreement or the Notice, any capitalized terms used herein will
have the meaning ascribed to them in Plan.
 
1.     Grant of Option. You have been granted an Option for the number of Shares
set forth in the Notice at the exercise price per Share in U.S. Dollars set
forth in the Notice (the exercise price). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. If designated in the Notice
as an Incentive Stock Option (ISO), this Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code. However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonqualified Stock Option (NSO).


2.     Termination Period


(a)     General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination date. If your Service is terminated for Cause, this Option will
expire upon the date of such termination. The Company determines when your
Service terminates for all purposes under this Agreement.


(b)     Death; Disability. If you die before your Service terminates, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date of death. If your Service terminates because of your
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after your termination date.


(c)     No Notice. You are responsible for keeping track of these exercise
periods following your termination of Service for any reason. The Company will
not provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice.


(d)     Termination. For purposes of this Option, your Service will be
considered terminated as of the date you are no longer providing services to the
Company, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any)(the Termination Date). The Committee shall have
the exclusive discretion to determine when you are no longer actively providing
services for purposes of your Option (including whether you may still be
considered to be providing services while on an approved leave of absence).
Unless otherwise provided in this Agreement or determined by the Company, your
right to vest in this Option under the Plan, if any, will terminate as of the
Termination Date and will not be extended by any notice period (e.g., your
period of services would not include any contractual notice period or any period
of garden leave or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any). Following the Termination Date, you may exercise the Option only as set
forth in the Notice and this Section, provided that the period (if any) during
which you may exercise the Option after the Termination Date, if any, will
commence on the date you cease to provide services and will not be extended by
any notice period mandated under employment laws in the jurisdiction where you
are employed or terms of your employment agreement, if any. If you do not
exercise this Option within the Termination Period set forth in the Notice or
the termination periods set forth below, the Option shall terminate in its
entirety. In no event, may any Option be exercised after the Expiration Date of
the Option as set forth in the Notice.






--------------------------------------------------------------------------------

Exhibit 10.16



3.     Exercise of Option


(a)     Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice and this
Agreement. This Option may not be exercised for a fraction of a Share.


(b)     Method of Exercise. This Option is exercisable by delivery of an
exercise notice in a form specified by the Company (the Exercise Notice), which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the Exercised Shares), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares together with any Tax Related Items (as defined in Section 7
below). This Option shall be deemed to be exercised upon receipt by the Company
of a fully executed Exercise Notice accompanied by the aggregate exercise price
and any applicable tax withholding due upon exercise of the Option. No Shares
will be issued pursuant to the exercise of this Option unless such issuance and
exercise complies with all relevant provisions of law and the requirements of
any stock exchange or quotation service upon which the Shares are then listed.
Assuming such compliance, for income tax purposes the Exercised Shares will be
considered transferred to you on the date the Option is exercised with respect
to such Exercised Shares.


(c)     Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her, that person must prove to the
Company’s satisfaction that he or she is entitled to exercise this Option. That
person must also complete the proper Exercise Notice form (as described above)
and pay the exercise price (as described below) and any applicable tax
withholding due upon exercise of the Option (as described below).


4.     Method of Payment     Payment of the aggregate exercise price shall be by
any of the following, or a combination thereof, at your election:


(a)     your personal check, wire transfer, or a cashier’s check;     


(b)     certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company; the value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;


(c)     cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or


(d)     other method authorized by the Company.


5.     Non-Transferability of Option. In general, except as provided below, only
you may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation.




--------------------------------------------------------------------------------

Exhibit 10.16

However, if this Option is designated as a NSO in the Notice, then the Committee
may, in its sole discretion, allow you to transfer this Option as a gift to one
or more family members. For purposes of this Agreement, family member means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in- law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest. In addition, if
this Option is designated as a NSO in the Notice, then the Committee may, in its
sole discretion, allow you to transfer this Option to your spouse or former
spouse pursuant to a domestic relations order in settlement of marital property
rights. The Committee will allow you to transfer this Option only if both you
and the transferee(s) execute the forms prescribed by the Committee, which
include the consent of the transferee(s) to be bound by this Agreement. This
Option may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of in any manner other than by will or by the laws of descent
or distribution or court order and may be exercised during the lifetime of you
only by you, your guardian, or legal representative, as permitted in the Plan.
The terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of you.


6.     Term of Option. This Option shall in any event expire on the expiration
date set forth in the Notice, which date is 10 years after the Date of Grant
(five years after the grant date if this Option is designated as an ISO in the
Notice and Section 5.3 of the Plan applies).


7.     Tax Consequences. You should consult a tax advisor for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. You
acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the Employer) the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (Tax-Related Items), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. YOU SHOULD CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE
COUNTRY OR COUNTRIES IN WHICH YOU RESIDE OR ARE SUBJECT TO TAXATION BEFORE
EXERCISING THE OPTION OR DISPOSING OF THE SHARES.


8.     Withholding Taxes and Stock Withholding.


(a)     Exercising the Option. Regardless of any action the Company or the
Employertakes with respect to any or all Tax Related Items, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items.


Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer.




--------------------------------------------------------------------------------

Exhibit 10.16

With the Company’s consent, these arrangements may also include, if permissible
under local law, (i) withholding Shares that otherwise would be issued to you
when you exercise this Option, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(ii) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), or (iii) any other
arrangement approved by the Company.The Fair Market Value of these Shares,
determined as of the effective date of the Option exercise, will be applied as a
credit against the withholding taxes. Finally, you shall pay to the Company or
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your purchase of Shares that cannot be satisfied by the means previously
described. The Company may refuse to honor the exercise and refuse to deliver
the Shares if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this Section.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you are deemed to have been issued the full member of Shares issued
upon exercise of the Options; notwithstanding that a member of the Shares are
held back solely for the purpose of paying the Tax-Related Items. The Fair
Market Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the Tax-Related Items withholding.


(b)     Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers,
if you sell or otherwise disposes of any of the Shares acquired pursuant to an
ISO on or before the later of (i) two years after the grant date, or (ii) one
year after the exercise date, you will immediately notify the Company in writing
of such disposition. You agree that you may be subject to income tax withholding
by the Company on the compensation income recognized from such early disposition
of ISO Shares by payment in cash or out of the current earnings paid to the
Company.


9.     Acknowledgment. The Company and you agree that the Option is granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). You: (a) acknowledge receipt of a copy
of the Plan and the Plan prospectus, (b) represent that you have carefully read
and is familiar with their provisions, and (c) hereby accept the Option subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice and the Agreement.


10.     Appendix. Notwithstanding any provisions in this Agreement, the Option
grant shall be subject to any special terms and conditions set forth in the
Appendix to this Agreement for your country (the Appendix) set forth as an
attachment to this Agreement. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.


11.    Consent to Electronic Delivery of All Plan Documents and Disclosures;
Language.
By your acceptance of this Option, you consent to the electronic delivery of the
Notice, this Agreement, the Plan, account statements, Plan prospectuses required
by the Securities and Exchange Commission, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
shareinfo@acucela.com. You further acknowledge that you will be provided with a
paper copy of any documents delivered electronically if electronic delivery
fails; similarly, you understand that you must provide




--------------------------------------------------------------------------------

Exhibit 10.16

on request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at shareinfo@acucela.com. Finally, you understand that you are not required to
consent to electronic delivery. To the extent you have been provided with a copy
of this Agreement, Plan prospectuses required by the Securities and Exchange
Commission, or any other documents relating to the grant in a language other
than English, the English language documents will prevail in case of any
ambiguities or divergences as a result of translation.


12.     Compliance with Laws and Regulations. The Company will not permit anyone
to exercise this Option if the issuance of shares at that time would violate any
law or regulation, including without limitation all applicable state, federal
and foreign laws and regulations and all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Common Stock may
be listed or quoted at the time of such issuance.


13.     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


14.     No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without cause.
    
15.     Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.
    
16.     Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.
    
17.     Data Privacy.


(a)     You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Option grant materials by and among, as applicable,
the Employer, the Company and its Parent, and Subsidiaries for the exclusive
purpose of implementing, administering and managing your participation in the
Plan (Data).


(b)     You understand that the Company and the Employer may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance




--------------------------------------------------------------------------------

Exhibit 10.16

number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Options or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.


(c)     You understand that Data may be transferred to a Company-designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
its designated Plan broker and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you options or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


18.     Nature of Grant. In accepting the Option, you acknowledge, understand
and agree that:


(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan or applicable law;


(b)     the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;


(c)     all decisions with respect to future Option or other grants, if any,
will be at the sole discretion of the Company;


(d)     the Option grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Parent, or Subsidiary, and shall
not interfere with the ability of the Company, the Employer or any Parent, or
Subsidiary, as applicable, to terminate Your employment or service relationship
(if any);


(e)     you are voluntarily participating in the Plan;


(f)     the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;


(g)     the Option and any Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;






--------------------------------------------------------------------------------

Exhibit 10.16

(h)     the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;


(i)     if the underlying Shares do not increase in value, the Option will have
no value;


(j)     if you exercise the Option and acquire Shares, the value of such Shares
may increase or decrease in value, even below the exercise price;


(k)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from you ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Option to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, its Parent, any of its Subsidiaries or the Employer, waive
your ability, if any, to bring any such claim, and release the Company, its
Parent, Subsidiaries and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, you shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


(l)     unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares;


(m)     the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose; and


(n)     you acknowledge and agree that neither the Company, the Employer nor any
Parent, or Subsidiary shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the Option or of any amounts due to you pursuant to the exercise of the
Option or the subsequent sale of any Shares acquired upon exercise.


19.     Entire Agreement. This Agreement, the Plan and the Notice constitute the
entire agreement and understanding of the parties relating to the subject matter
herein and supersede all prior discussions between them. Any prior agreements,
commitments or negotiations concerning the purchase of the Shares hereunder are
superseded. No modification of or amendment to this Option Agreement, nor any
waiver of any rights under this Option Agreement, will be effective unless in
writing and signed by the parties to this Option Agreement. The failure by
either party to enforce any rights under this Option Agreement will not be
construed as a waiver of any rights of such party.


20.     Governing Law; Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement, (b)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law. Any and all
disputes relating to, concerning or arising from this Option Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Option Agreement, will be brought and heard
exclusively in the United States District Court for the Western District of
Washington in Seattle, Washington. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest




--------------------------------------------------------------------------------

Exhibit 10.16

extent permitted by law, any objection which such party may now or hereafter
have that the laying of the venue of any legal or equitable proceedings related
to, concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.


BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.




